United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40536
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KENNETH W. TURNER,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-1417-1
                        --------------------
Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kenneth W. Turner appeals his conviction on two counts of

transporting aliens within the United States for private

financial gain by means of a motor vehicle in violation of

8 U.S.C. § 1324.   Turner argues that the district court erred by

refusing to give a requested jury instruction on the requirement

that the Government provide additional evidence of a defendant’s

guilty knowledge when contraband is found in a hidden

compartment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-40536
                                 -2-

     The type of instruction Turner requests is generally given

only in controlled substance cases.       See Note, FIFTH CIRCUIT PATTERN

JURY INSTRUCTION 1.31 (Criminal Cases).    Neither party has cited a

decision addressing the applicability of such an instruction when

the hidden cargo consists of human beings rather than controlled

substances.   However, assuming arguendo that such an instruction

is available in this type of case, we conclude that Turner has

not shown that he was entitled to the instruction.

     If contraband is not “clearly visible or readily

accessible,” control over the vehicle alone is insufficient to

prove knowledge of the contraband.    See United States v.

Pennington, 20 F.3d 593, 598 (5th Cir. 1994) (internal quotation

and citation omitted).   The “threshold issue” is whether the

contraband is “hidden”; if it is hidden, then the Government must

produce “further evidence of knowledge.”       Id.

     We conclude that the aliens discovered in the sleeper

compartment of Turner’s tractor-trailer were not “hidden.”          Even

if we assume that the aliens were not “clearly visible” from the

driver’s seat, they clearly were “readily accessible” from that

position.   Because the aliens were not hidden, Turner was not

entitled to the requested instruction, and the district court did

not abuse its discretion in refusing to give the instruction.

See United States v. Barnett, 197 F.3d 138, 142 (5th Cir. 1999).

     AFFIRMED.